DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered. 
Priority
	This application claims priority from provisional application 62497851, filed on 12/05/2016.
Status of Claims
	Claims 1, 11-16, and 18-33 are pending.
	Claims 12, 14, 18-30, 32, and 33 have been withdrawn from consideration.  
	Claims 2-10 have been cancelled.

Election/Restrictions
Applicant elected Species 4 (Figure 2) and Sub-Species B (Polymeric material) with traverse on 10/04/2018.  

Accordingly, claims 12, 14, 18-30, 32, and 33 must be labeled (Withdrawn).

Drawings
In view of the cancellation of claim 17, the objection to the drawings has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 13, 15, 16, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 31 are rendered indefinite by several lack of antecedent basis issues.
Claim 1, in lines 6-7, refer to covered zones but fail to make it clear if the requirements are referring to those of the inner stent, outer stent, or both stents.  The 
This same issue applies to the zones defined in line 9 of claim 1.
Claim 1, in lines 8 and line 10, the longitudinal axis of the zone should be the longitudinal axis of the inner cylindrical stent body and the outer cylindrical stent body.  This is because the axis are always referred to with regards to the stent bodies not the zones.
The wording of claim 11 is not consistent with the new amendments to claim 1.  Specifically claim 1 defines the lengths of each zone, but claim 11 does not link back to the same wording.  The applicant is advised to amend claim 11 to state that the length of the covered and uncovered zones are not equal.
Claim 31, in lines 8 and 10, the longitudinal axis of the zone should be the longitudinal axis of the inner cylindrical stent body and the outer cylindrical stent body.  This is because the axis are always referred to with regards to the stent bodies not the zones.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 11, 13, 15, 16, and 31 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Brown US 6,428,569 B1.
Brown discloses the invention substantially as claimed being a stent device comprising an inner cylindrical stent 10a slidable within an outer cylindrical stent 10b such that they have the same longitudinal axis (Shown best in Figures 2-3).  In their current form the claimed zones are extremely broad.  A zone is a broad term which can take any shape or configuration.  So it can be designated to curve around or extend in an infinite number of ways.  Additionally the covered and uncovered zones are not limited to being completely covered and impermeable nor is the degree of openness defined.  Therefore each of the inner and outer stents of Brown can be divided into a variety of circumferentially extending bands.  The bands can be designated in any desired length or width along the length of the stent and including or excluding openings.  Brown discloses a plurality of uncovered bands which will extend circumferentially about the stent along a path that includes a plurality of openings and/or portions of openings.  Brown also discloses a plurality of covered bands which extend along a portion of the circumference about the stent along a path that excludes openings. Once the stents of Brown are assembled the outer and inner stent are movable such that the openings on both the inner and outer stent can be overlapped or separated in order to limit and block flow through the openings.  



    PNG
    media_image1.png
    517
    683
    media_image1.png
    Greyscale

In regards to claim 11 as shown in the marked up figure above, the length of the zones are different.

In regards to claim 16, a person of ordinary skill could readily modify the zones described above to be wider or narrower such that the covered zones extend 3 mm in length and the uncovered zones extend 2 mm in length.  This 
In regards to claim 31, as seen in the figure above, the ends of each zone have edges that are perpendicular to the axis of the stent.

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive.
In regards to the applicant’s argument that Brown is not designed to vary and block blood flow, due to the movability and adjustability of Brow’s inner stent with regards to the outer stent it is fully capable of manipulating the final size of each opening.  The adjustment in size will vary and block flow by reducing and enlarging the openings.
In regards to the shape of the bands, the examiner has provided a marked up figure above which shows a new interpretation of the zones wherein the openings of the uncovered zone are aligned at the same point of the axis and no longer circumferentially overlap.  The broadly defined covered zones are now being interpreted 
In regards to the applicant’s arguments addressing the limitations of claim 18, these arguments are moot because claims 18 was previously withdrawn and has not been rejoined.  

In order to advance the application towards allowance, the Applicant is advised that the zones must be better defined.  The zones should both be defines as extending along a full circumference of the inner and outer cylindrical stent bodies, or having a complete cylindrical shape.  Claim 13 is close but does not require them to be a complete band extending 360 degrees.  The zones should also be defines as alternating along the entire length of the two stent bodies, the uncovered zones openings should be defines as being side by side along the length of the entire zone, and the covered zone should be defined as not include any openings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/Christopher D. Prone/Primary Examiner, Art Unit 3774